
	

115 HR 1482 RH: To authorize the Secretary of Agriculture to maintain or replace certain facilities and structures for commercial recreation services at Smith Gulch in Idaho, and for other purposes.
U.S. House of Representatives
2017-03-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IB
		Union Calendar No. 645
		115th CONGRESS2d Session
		H. R. 1482
		[Report No. 115–833]
		IN THE HOUSE OF REPRESENTATIVES
		
			March 9, 2017
			Mr. Simpson introduced the following bill; which was referred to the Committee on Natural Resources
		
		
			July 17, 2018
			Committed to the Committee of the Whole House on the State of the Union and ordered to be printed
		
		A BILL
		To authorize the Secretary of Agriculture to maintain or replace certain facilities and structures
			 for commercial recreation services at Smith Gulch in Idaho, and for other
			 purposes.
	
	
 1.Maintenance or replacement of facilities and structures at Smith GulchThe authorization of the Secretary of Agriculture to maintain or replace facilities or structures for commercial recreation services at Smith Gulch under section 3(a)(24)(D) of the Wild and Scenic Rivers Act (16 U.S.C. 1274(a)(24)(D))—
 (1)may include improvements or replacements that the Secretary of Agriculture determines— (A)are consistent with section 9(b) of the Central Idaho Wilderness Act of 1980 (16 U.S.C. 1281 note; Public Law 96–312); and
 (B)would reduce the impact of the commercial recreation facilities or services on wilderness or wild and scenic river resources and values; and
 (2)authorizes the Secretary of Agriculture to consider including, as appropriate— (A)hydroelectric generators and associated electrical transmission facilities;
 (B)water pumps for fire suppression; (C)transitions from propane to electrical lighting;
 (D)solar energy systems; (E)6-volt or 12-volt battery banks for power storage; and
 (F)other improvements or replacements which are consistent with this section that the Secretary of Agriculture determines appropriate.
				
	
		July 17, 2018
		Committed to the Committee of the Whole House on the State of the Union and ordered to be printed
